COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In the Interest of M.F. and K.A., Children

Appellate case number:      01-17-00835-CV

Trial court case number:    2016-05332J

Trial court:                313th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The appellate
records were completed in this case after the reporter’s record was filed on November 14,
2017, which set appellant’s brief due to be filed within 20 days, or by December 4, 2017.
See TEX. R. APP. P. 38.6(a)(2). On the day the brief was due, December 4, 2017,
appellant’s appointed counsel, Donald M. Crane, filed a notice of appearance of appellate
counsel and appellant’s unopposed motion for a first extension of time to file the
appellant’s brief, requesting a twenty-five day extension until December 29, 2017.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2016). The notice of appeal in this case was timely filed
on October 23, 2017, in the trial court from the October 3, 2017 decree for termination,
by counsel for the appellant, S.J.-F., setting the 180-day compliance deadline for April
20, 2018. See TEX. R. APP. P. 26.1(b). Although this is appellant’s counsel’s first
extension request and is unopposed, the accelerated schedule in parental termination
cases requires greater compliance with briefing deadlines and greater scrutiny of
extension requests. See, e.g., TEX. R. APP. P. 28.4(b)(2) (stating that record extension
requests in parental termination cases may be granted by appellate court, but must not
exceed 30 days cumulatively, absent extraordinary circumstances).

       Appellant’s counsel contends that an extension is needed because he needs
additional time to review the records in this case, because he has been busy preparing the
petitions for review or briefs in ten other parental termination cases in this Court or the
Fourteenth Court of Appeals, seven of which are pending extension requests, and because
he has been appointed to several new accelerated appeals. Because appellant’s counsel
asserts that an extension is necessary here, in part, since he is busy preparing the
appellant’s briefs or petitions for review in ten other parental termination cases, and he
properly provided the cause numbers, deadlines, and whether he has sought extensions in
those cases, his extension request complies with Rule 10.5(b). See TEX. R. APP. P.
10.5(b)(1)(C), 38.6(d).

       Accordingly, the appellant’s motion for an extension of time to file appellant’s
brief is GRANTED until December 29, 2017, but no further extensions will be
granted absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d). If the
appellant’s brief is not filed by December 29, 2017, this case may be abated for the trial
court to hold a hearing and appellant’s appointed counsel, Donald M. Crane, may be
required to show cause why he should not be relieved of his duties after a finding of good
cause is rendered by the court on the record. See TEX. FAM. CODE ANN. § 107.016(2)
(West 2016).

      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                                              Acting for the Court

Date: December 7, 2017